Dickinson, J.,
dissenting. I dissent from the opinion of the court as to the first question considered therein. I think that the fact that the judgment included the taxes for the years 1879 and 1880 with the taxes for the other years, the same being charged in one gross sum upon the land, rendered the judgment void for want of jurisdiction. The subject in respect to which the-court assumed to adjudicate was, in part, the taxes for the years 1879 and 1880. Independent of the act of 1881, the court had no power to entertain the proceeding so far as respects those taxes, nor to render judgment charging them as a lien upon the land, and decreeing a sale of the property to satisfy the same, for the common law gave to its courts no authority in such cases. The act of 1881 conferred no power upon the court except as to taxes which became delinquent in 1879 and prior years. Hence, the subject of the taxes for 1879 and 1880, and their enforcement against the land, was entirely without the jurisdiction of the court. Yet they are a part of the entire sum for which, the judgment was rendered, and which was by such judgment charged upon the land; and to satisfy an amount of which these taxes were an integral part, the land was decreed to be and was sold. Under such circumstances, I think the entire judgment is void. It could not be enforced at all without enforcing it altogether. To hold it enforceable as a whole is to sanction and enforce an adjudication upon a subject which lies without the jurisdictional power of the court. A like ease would be presented, if, in an action before a justice of the peace, upon a complaint setting forth two causes of action, one for the recovery of $100, and the other for the recovery of $500, the justice should, upon the default of the defendant, render judgment for the sum of both causes of action — $600. The judgment would be wholly void, although one of the causes of action was within the jurisdiction of the justice.
The case is not as it would have been if the court, having jurisdiction of the subject, had erred in its judgment. Nor is a party concluded by a judgment which, upon its face, shows that it was without the jurisdiction of the tribunal rendering it. I think the judgment of the district court in favor of the plaintiff should be affirmed. Upon the other questions considered in the opinion I concur.